Case 2:20-cv-10627-KM-ESK Document 48 Filed 02/11/21 Page 1 of 2 PageID: 1072




Vafa Sarmasti (008942004)
Christopher G. Salloum (047842013)
SARMASTI PLLC
271 U.S. Highway 46 West
Suite A205
Fairfield, New Jersey 07004
Telephone: (973) 882-6666
Facsimile: (973) 882-8830
Attorneys for Plaintiff
 MedWell, LLC

                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY


 MEDWELL, LLC                                                          Civil Action No.
                                                                   2:20-cv-10627-KM-ESK
                            Plaintiff,
                                                             The Hon. Kevin McNulty, U.S.D.J.
               v.                                            The Hon. Edward S. Kiel, U.S.M.J.

 CIGNA CORPORATION; CIGNA
 HEALTH AND LIFE INSURANCE COMPANY;
 CIGNA HEALTHCARE OF NEW JERSEY, INC;                                  STIPULATION
 CONNECTICUT GENERAL LIFE INSURANCE
 COMPANY; JOHN DOES AND JANE DOES 1-20;
 XYZ CORPORATIONS; and ABC
 PARTNERSHIPS 1-20,

                             Defendants.


       IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties’

in the above-captioned action that (1) the return date on the defendants’ pending motion to dismiss

[ECF No. 46] be adjourned to April 19, 2021; and that (2) the plaintiff’s opposition to said motion

be filed on or before April 2, 2021.

 SARMASTI PLLC                                  ALSTON & BIRD LLP

 /s/ Christopher Salloum                        /s/ Steven L. Penaro
 Christopher Salloum                            Steven L. Penaro
 Vafa Sarmasti                                  90 Park Avenue
 Fairfield Commons                              New York, NY 10016
Case 2:20-cv-10627-KM-ESK Document 48 Filed 02/11/21 Page 2 of 2 PageID: 1073




 271 U.S. Highway 46 West, Suite A205   Telephone: (212) 210-9400
 Fairfield, NJ 07004                    Facsimile: (212) 210-9444
 Telephone: 973-882-6666                steven.penaro@alston.com
 Facsimile: 973-882-8830
 vafa@sarmastipllc.com                  Edward T. Kang (admitted pro hac vice)
 chris@sarmastipllc.com                 950 F Street, NW
 Counsel for Plaintiff                  Washington, D.C. 20004
                                        Telephone: 202-239-3300
                                        Facsimile: 202-239-3333
                                        edward.kang@alston.com

                                        Kelsey L. Kingsbery (admitted pro hac vice)
                                        555 Fayetteville Street, Suite 600
                                        Raleigh, NC 27601
                                        Telephone: (919) 862-2200
                                        Facsimile: (919) 862-2260
                                        kelsey.kingsbery@alston.com

                                        Counsel for Defendants




SO ORDERED:
